DLD-169                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-1455
                                      ___________

                          COMMONWEALTH OF PENNSYLVANIA


                                             v.

                               TORRE RANDOLPH,
                                            Appellant
                      ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                            (D.C. Criminal No. 12-cr-00005)
                      District Judge: Honorable Gene E. K. Pratter
                      ____________________________________

 Submitted for Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                  April 26, 2012
             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                              (Opinion filed: May 15, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Appellant Torre Randolph appeals from the District Court‟s order summarily

remanding his case to the state court. For the reasons that follow, we will affirm.

       Randolph filed a notice of removal with the United States District Court for the
                                             1
Eastern District of Pennsylvania seeking removal of a criminal action from Pennsylvania

state court. After reviewing Randolph‟s removal petition, the District Court determined

that it appeared Randolph was attempting to remove his case pursuant to 28 U.S.C. §

1443.1 The District Court then held that the allegations of Randolph‟s notice were

insufficient to support removal under §1443, denied the petition, and remanded the case

to the state court. Randolph timely appealed.

       “An order remanding a case to the State court from which it was removed is not

reviewable on appeal” unless the case was removed pursuant to § 1443. See 28 U.S.C.

§ 1447(d). Thus, to the extent that Randolph challenges the District Court‟s remand

order with respect to any bases for removal other than § 1443, we will dismiss the appeal

for lack of jurisdiction. Davis v. Glanton, 107 F.3d 1044, 1047 (3d Cir. 1997). We have

jurisdiction to review the remand order to the extent that Randolph asserts that removal

was proper under § 1443. Id.

       Section 1443(1) authorizes the removal of a state law action “[a]gainst any person

who is denied or cannot enforce in the courts of such State a right under any law

providing for the equal civil rights of citizens of the United States, or of all persons

within the jurisdiction thereof.” 28 U.S.C. § 1443. For this provision to apply, “a state

court defendant must demonstrate both: (1) that he is being deprived of rights guaranteed

by a federal law „providing for . . . equal civil rights‟; and (2) that he is „denied or cannot


1
 Randolph does not dispute the District Court‟s characterization of his petition. In any
event, we are not aware of any other provision permitting removal of the State‟s criminal
                                            2
enforce that right in the courts‟ of the state.” Davis v. Glanton, 107 F.3d at 1047 (quoting

State of Georgia v. Rachel, 384 U.S. 780, 788 (1966)). Under the first requirement, the

defendant must allege a deprivation of rights guaranteed by a federal law “providing for

specific civil rights stated in terms of racial equality.” Id. (internal citations and

quotations omitted). Under the second requirement, removal is available where the

defendant‟s federal civil rights would “inevitably be denied by the very act of being

brought to trial in state court.” Id. at 1949. (internal citations and quotations omitted).

       The District Court correctly determined that Randolph did not allege in his petition

that the state court litigation involves issues of racial inequality, and he offers no

argument on appeal to dispute that determination.

       Randolph likewise failed to allege anything that might permit removal under

§ 1443(2). Indeed, “[t]he second subsection of § 1443 confers a privilege of removal

only upon federal officers or agents and those authorized to act with or for them in

affirmatively executing duties under any federal law providing for equal civil rights.”

City of Greenwood, Miss. v. Peacock, 384 U.S. 808, 824 (1966). Randolph does not

purport to fall into any of those categories.

       Accordingly, the District Court correctly determined that § 1443 did not apply to

Randolph‟s removal petition and appropriately remanded the case to the state court. See

28 U.S.C. § 1455(b)(4).2


prosecution against Randolph.
2
  Moreover, we agree with the District Court that the removal petition was not timely
                                            3
       For the these reasons, we will summarily affirm the judgment of the District

Court. See Third Cir. LAR 27.4; I.O.P. 10.6. Appellant‟s “motion to dismiss based upon

excessive and prejudicial delay between the criminal incident and arrest,” and motion for

appointment of counsel, are denied.




filed. See id. at § 1455(b)(1).

                                            4